Citation Nr: 0309510	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-24 945 	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the T12 and L1 vertebrae, currently rated 10 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from ratings decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an October 1999 rating decision, 
the RO denied, inter alia, the veteran's claim seeking 
entitlement to an increased evaluation in excess of 10 
percent for residuals of a fracture of the T12 and L1 
vertebrae.  By a separate rating decision, dated in October 
2000, the RO denied the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The veteran perfected a timely appeal of these 
determinations to the Board.


REMAND

The veteran contends that his service-connected residuals of 
a fracture of the T12 and L1 vertebrae is more disabling than 
reflected in the 10 percent rating currently assigned.  He 
also contends that his service-connected disabilities prevent 
him from securing and engaging in a substantially gainful 
occupation.  The veteran has recently reported receiving 
medical treatment related to his claims from the Orlando, 
Florida VA Healthcare Center and from the James A. Harley VA 
Medical Center in Tampa, Florida for the period from October 
2002 to the present.  These records have not been obtained an 
associated with the claims file.  The Board finds that in 
order to fulfill its duty to assist, the RO must obtain the 
VA records because they are constructively of record and may 
contain information vital to the veteran's claim.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the Orlando, 
Florida VA Healthcare Center and the 
James A. Harley VA Medical Center in 
Tampa Florida and request that they 
provide all outpatient treatment provided 
to the veteran for the period from 
October 1, 2002 to the present.

2.  After the foregoing, the RO should 
review the veteran's claim for an 
increased rating for residuals of a 
fracture of the T12 and L1 vertebra, 
rated 10 percent disabling and the claim 
for a total rating due to individual 
unemployability.  If any determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
discuss all evidence received since the 
January 2002 supplemental statement of 
the case.  They should then be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




